PER CURIAM:
Appellant filed a Complaint containing two counts in trespass and a count in assumpsit against her former employer alleging wrongful discharge, intentional infliction of *301emotional distress and breach of the employment compensation agreement. The employer, appellee, filed Preliminary Objections to each count of the Complaint.
The lower court sustained the Objections to both counts in trespass and dismissed those counts with prejudice. The Objections to the assumpsit count were dismissed and the employer was granted twenty days in which to file an appropriate responsive pleading. This appeal is brought from the lower court’s order sustaining the Objections to the trespass counts.
The order did not dispose of the entire case or otherwise end the litigation. The trial court’s order is clearly interlocutory. On April 29, 1981, this appeal was quashed. On October 30,1981 the appeal was reinstated without prejudice to the parties’ right to brief and argue the appealability of the order at time of argument on the merits.
We now, following oral argument, quash the appeal and remand to the lower court for further proceedings consistent with this opinion. Tunstall v. Penn Federal Savings and Loan Association, 287 Pa.Super. 511, 430 A.2d 1007 (1981) and cases therein cited.